Citation Nr: 0823962	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a right wrist 
ganglion excision scar with limitation of motion, currently 
evaluated at 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse.


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the benefit sought on appeal.  The veteran, who 
had active service from May 1968 to May 1994, appealed that 
decision to the Board, and the case was referred to the Board 
for appellate review.  

During his testimony before the BVA, the veteran requested 
the Board to consider his appeal of an October 2004 rating 
decision, evaluating his plantar fasciitis as 10 percent 
disabling.  A review of the record indicates that the veteran 
filed a Notice of Disagreement with the aforementioned rating 
decision in January 2005.  However, in his VA Form 9 (Appeal 
to Board of Veterans Appeals), filed in April 2005, the 
veteran limited the issue on appeal to the scar caused by the 
ganglion cyst removal on his right wrist.  After a June 2005 
telephone contact, during which the veteran advised an RO 
worker that his plantar fasciitis was worsening, the RO 
opened a new claim for an increased rating for the condition.  
A February 2006 rating decision continued the 10 percent 
evaluation for plantar fasciitis.  The record indicates that 
the veteran was notified of that decision and of his 
appellate rights.  Because the veteran did not appeal that 
decision, the Board finds that the issue of an increased 
rating for plantar fasciitis is not before the Board because 
it has not been prepared or certified for appellate review.  
As such, the Board refers this matter to the RO as an 
informal claim for an increased rating for plantar fasciitis.  

The Board also notes that the veteran's claim regarding 
service-connection for the right wrist ganglion scar with 
limited motion on the palmar side of the wrist has not been 
adjudicated by the RO.  The veteran made a claim in August 
2005.  The RO did not make a decision on the claim, stating 
in a November 2006 letter to the veteran that the issue was 
already on appeal.  The Board is therefore referring this 
claim to the RO for appropriate action.  



FINDING OF FACT

The veteran's right wrist ganglion excision scar manifests 
limitation of motion, but is not productive of favorable 
ankylosis of the wrist in 20 to 30 degrees dorsiflexion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right wrist ganglion excision scar with limitation of motion 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71, 4.71a, 
4.118, Diagnostic Code 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in June 2004.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
Veterans Service Organizations (VSO) recognized by the VA, 
initially the Texas Veterans Commission and subsequently the 
Disabled American Veterans, and the Board presumes that the 
veteran's representatives have a comprehensive knowledge of 
VA laws and regulations, including particularly in this case, 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  Moreover, at the May 2008 video hearing before 
the Board, the veteran waived his right to further notice 
after discussion with his representative.  As such, the Board 
finds that the veteran was not prejudiced by the lack of more 
detailed notice.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and the 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.  

The veteran essentially contends that the evaluation of 10 
percent disability assigned for his disorder does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

By way of background, a rating decision dated in September 
1994 granted service connection for a right wrist disability 
involving a ganglion cyst removal and assigned an evaluation 
of 10 percent under Diagnostic Codes 7805-5215.  In the same 
decision, the veteran was granted service connection for 
bilateral traumatic arthritis of the fingers and assigned an 
evaluation of 10 percent.

Diagnostic Code 7805 provides ratings for scars not otherwise 
defined by the diagnostic codes for scars.  Under this 
Diagnostic Code, the disability is to be evaluated based on 
the limitation of function of the affected part of the body.  
38 C.F.R. § 4.118.

Diagnostic Codes 5214 and 5215 pertain to limitation of 
function of the wrist.  Limitation of wrist motion is rated 
under Diagnostic Code 5215, which provides a 10 percent 
rating for limitation of motion of the wrist where 
dorsiflexion is less than 15 degrees or where palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a.  
Diagnostic Code 5214 provides ratings for ankylosis of the 
wrist.  The code provides for 20 and 30 percent ratings for 
ankylosis of the wrist, favorable in 20 to 30 degrees of 
dorsiflexion depending on whether the minor or major 
extremity is involved.  

It should be noted that, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration must also be given to weakened movement, excess 
fatigability, and incoordination.  

The evidence for consideration in determining the rating to 
be assigned for the veteran's right wrist disorder consists 
primarily of VA medical records, including the reports of VA 
examinations afforded the veteran specifically to assess the 
disorder's severity, as well as statements presented by the 
veteran and his spouse during the course of his appeal. 

A June 2004 VA medical record noted that the veteran reported 
having a bump on his right wrist that had appeared 
approximately two years prior to the examination.  He stated 
that he had pain in the wrist and hand while gripping things 
too hard or when making certain movements.  The x-rays showed 
a normal wrist and the examiner's assessment was a small 
ganglion cyst.

An August 2004 VA examination found that the veteran had 
dorsiflexion in his right wrist of 0 to 70 degrees, palmar 
flexion from 0 to 80 degrees, radial deviation from 0 to 20 
degrees, and ulnar deviation from 0 to 45 degrees.  The 
examiner noted no pain during the full range of motion.  The 
veteran exhibited pain only when he pushed his hyperextended 
wrist against resistance.  The examiner reported normal wrist 
strength.  The impression was a normal right wrist.  The 
examiner's diagnosis was a status post resection of a 
ganglion cyst from the dorsum of the right wrist with 
residuals. 

Based on the results of the August 2004 VA examination, an 
October 2004 rating decision continued the evaluation for the 
veteran's right wrist ganglion excision scar with limitation 
of motion at 10 percent.  The decision noted that the veteran 
had a normal range of motion in his wrist and felt pain only 
upon hyperextension of the wrist with resistance.  Noting 
that 38 C.F.R. § 4.59 allows for an assignment of a 10 
percent evaluation when there is functional limitation due to 
pain, the decision continued the 10 percent rating.

An October 2004 VA medical record stated that the veteran 
reported increasing pain due to a ganglion cyst in his right 
wrist, particularly when at his keyboard putting pressure on 
the wrist or when performing strong gripping activity.  
Describing the wrist, the examiner noted the previous scar on 
the dorsal aspect and a firm, cystic lesion, measuring 4 by 8 
millimeters, on the volar aspect at the flexion crease.  The 
impression was a right wrist volar ganglion.

A November 2004 VA operative report recorded the removal of a 
right volar radial wrist mass, identified as a ganglion cyst.  
The report stated that a 2 centimeter ganlion (sic) cyst was 
removed from the radial edge of the carpal canal and right 
scapho-radial joint.  

A December 2004 VA record indicated that the veteran's 
sutures were removed three weeks after the surgery.  The 
examiner's objective findings were that the wrist appeared to 
have healed well on the suture line.

An April 2005 VA medical record included the veteran's 
assertions that, following the November 2004 surgery, he had 
pain in the area of the surgical incision and some numbness 
in his thumb.  The objective findings were a well-healed scar 
at the volar aspect of the right wrist with no evidence of 
infection.  The examiner noted a positive finding from a 
Tinel's sign test at the wrist.  The assessment was probable 
median nerve entrapment.

A May 2005 VA medical record indicated that the veteran 
received occupational therapy.  The examiner reported that 
the veteran had been referred for evaluation of his right 
wrist pain and noted his history of arthralgia.  The veteran 
said that, since the surgery, he had noticed increased 
sensitivity in his right palm, and difficulty in lifting 
objects and pushing doors.  The veteran's grip strength in 
his right hand was recorded at 106 pounds, within the normal 
range of 77 to 113 pounds.  His fine motor coordination was 
29 seconds, within the normal range of 25 to 35 seconds.  The 
veteran reported no pain in his right had at rest and 
described his pain with exertion as 7 or 8 out of 10.  The 
examiner reported the veteran did not have any functional 
deficits in his active range of motion, strength or 
coordination.  However, due to the increased sensitivity and 
pain experienced when he bumped his right hand or pressed or 
rubbed the palm of his right hand too close to an object, the 
veteran reported frustration with maintaining the activities 
of daily living and the requirements of his job.  The 
therapist recommended the use of an opened finger glove with 
gel in the palm and support around the wrist to minimize the 
sensitivity and pain.

A June 2005 VA record reports that the veteran stated that 2 
or 3 days per month, he would note having numbness in the 
hand during the night.  He said that no particular activity 
worsened the condition and that it was not worse while 
driving or reading a book.  The objective findings were 
probable atypical carpal tunnel syndrome in the right hand.  
The examiner noted negative findings for the Tinnel's sign 
and Phalen's maneuver tests, and no indications of muscle 
wasting.  The elbows indicated a positive finding from a 
Tinnel's sign test.  The impression was questionable right 
carpal tunnel syndrome.

An October 2005 medical report indicated that the veteran 
reported continuing numbness in both hands associated with 
hand position.  He said that the strength in his right wrist 
had returned.   

An October 2005 VA examination for peripheral nerves recorded 
the veteran's assertions of numbness and aches in both his 
hands and fingers.  The examiner reported that the veteran 
had dorsiflexion in his right wrist of 0 to 70 degrees, 
palmar flexion from 0 to 80 degrees, radial deviation from 0 
to 20 degrees, and ulnar deviation from 0 to 45 degrees.  The 
examiner noted no further limitation or pain with repeated 
efforts.  The diagnosis was peripheral neuropathy of the 
upper and lower extremities.

An October 2005 VA examination for traumatic arthritis 
included the veteran's statements that he had pains in his 
hands while stocking shelves and opening boxes at work.  The 
examiner diagnosed the veteran with bilateral arthritis of 
the middle, index and small fingers.

An April 2006 VA examination for the veteran's right wrist 
was requested by the RO to obtain an opinion as to whether 
the ganglion cyst on the palmar side of the veteran's right 
wrist was related to the service-connected ganglion cyst on 
the dorsal side.  In his notes, the examiner stated that he 
had reviewed the veteran's claim file.  The examiner noted 
that the veteran worked as a sales associate at Wal-Mart, a 
desk position, and stated that the scar on the palmar side of 
the wrist had no effect on his occupation or usual daily 
activities.  The report noted that the veteran had 
dorsiflexion in his right wrist of 0 to 70 degrees, palmar 
flexion from 0 to 80 degrees, radial deviation from 0 to 20 
degrees, and ulnar deviation from 0 to 45 degrees.  The 
strength of both hands was normal and symmetric, and 
repetitive motions of the wrist did not decrease its range of 
motion or joint function.  X-rays showed a normal carpal 
alignment and no acute fracture or other osseous 
abnormalities.  The examiner's diagnosis was a ganglion cyst, 
volar aspect of the right wrist, status post excision with 
residual numbness distal to the surgical wound over the 
thenar area.  His opinion was that the second ganglion cyst 
on the volar aspect of the wrist was not related to the 
service-connected ganglion cyst on the dorsal side.  The 
examiner further noted that the constant numbness on the 
palmar side of the right thenar area, distal to the surgical 
wound, was likely as not related to the excision of the 
ganglion cyst of the volar aspect of the right wrist.  He 
also found that the intermittent numbness in both hands 
reported by the veteran was most likely related to diabetic 
neuropathy, not the ganglion cysts.

A September 2006 VA examination noted the veteran's 
observations that he had pain and stiffness in his right 
wrist.  The examiner reported that he had not reviewed either 
the claim file or the medical records in making his 
examination.  The veteran stated that he had developed the 
cyst on his volar aspect around his retirement date and that 
he had surgery to remove the cyst in 2004.  The physical 
examination noted that the veteran had active and passive 
dorsiflexion in his right wrist of 0 to 60 degrees, and pain 
beginning and ending at 60 degrees.  He had right wrist 
active and passive palmar flexion from 0 to 65 degrees, and 
pain beginning and ending at 65 degrees.   The veteran had 
right wrist radial deviation was from 0 to 30 degrees, and 
ulnar deviation from 0 to 40 degrees.  The examiner reported 
that the veteran had active resistance to all passive ranges 
of motion due to pain.  Also, no pain was noted with radial 
or ulna deviations.  The examiner indicated a negative 
finding for joint ankylosis.  The examiner's diagnosis was a 
right wrist ganglion scar with limitation of motion, 
specifically status post removal of two ganglion cysts of the 
right wrist with residuals.  The examiner listed the scars' 
general occupation effect as significant effects due to lack 
of stamina and pain.  In describing the significant effects, 
the examiner wrote that the veteran worked at Wal-Mart 
stocking items and experienced increased pain when something 
hit the surgery sites and had difficulty when lifting certain 
heavy objects due to pain.  

A December 2006 VA examination diagnosed the veteran with 
mild peripheral neuropathy in his upper and lower 
extremities.  The examiner stated that the disorder created a 
mild functional affect in the upper extremities, causing 
decreased dexterity, perceived as "weakness," in the upper 
extremities.  A March 2007 rating decision increased the 
noncompensable rating for the peripheral neuropathy to 10 
percent.

A March 2007 rating decision denied the veteran's claim for 
service connection for a loss of sensation in his right hand 
as a secondary condition due to the service-connected 
disability of his right wrist ganglion excision scar with 
limitation of motion.  The RO stated that the service medical 
records did not include any reference to numbness in the 
veteran's right hand.  They also mentioned that medical 
records indicated that the loss of sensation was due to the 
diabetic neuropathy.  As such, the RO determined that the 
evidence did not indicate that the loss of sensation in the 
veteran's right hand was related to the service-connected 
right hand wrist ganglion excision scar with limitation of 
motion nor was there any evidence of this disability during 
service.  

A January 2008 rating decision denied the veteran's claim for 
unemployability.  The RO found that the veteran was capable 
of gainful employment due to his position at Wal-Mart.

The veteran testified at the May 2008 BVA hearing.  He stated 
that due to his right wrist disorder, he could not perform 
routine tasks, such as opening a heavy door or throwing a 
baseball due to his condition.  If he hyperextended his wrist 
or put serious pressure on it, he would feel excruciating 
pain at the site of the dorsal side incision.  He said that 
if he were to bang the scar into something, a common 
occurrence during his job, the pain would be so severe as to 
cause him to drop whatever he was lifting.  The veteran noted 
that he did not have the strength to lift heavy items off of 
a deep shelf due to his wrist, causing more difficulty 
considering his occupation.  The veteran also noted that this 
condition has made it impossible to clear his yard at home 
due to his inability to pick up rocks.  He noted an inability 
to lift objects depending on their width, claiming that he 
couldn't get a tight grip on wider objects.  The veteran 
stated that he was given an orthopedic glove to protect his 
wrist and to keep it from flexing too greatly.  However, the 
veteran stopped wearing it because he did not believe that it 
would allow him to get his fingers beneath an object 
significantly enough to guarantee that he would not drop it.  
The veteran said that he was not receiving any treatment for 
his wrist and that he was taking pain medications.

The veteran's wife testified that the veteran could not put 
up a simple shelf without great difficulty because the motion 
of the hammer caused too much pain.  She said that because of 
his hand, he could not drive great distances and that his 
health was declining day-by-day.

The veteran also submitted a log of his activities during the 
pendency of his claims.  The log consists of the veteran's 
recollections of meetings and conversations with medical and 
VA personnel.  

Although the veteran has two scars resulting from the 
surgical removal of ganglion cysts in the area of his right 
wrist, the Board notes that only the scar on the dorsal side 
was determined to be service-connected in the RO's September 
1994 rating decision.  The medical evidence indicates that 
the scar on the palmar side of the wrist resulted from a 
ganglion cyst that was removed in November 2004.  The medical 
evidence of the record, specifically the April 2006 VA 
examination, indicated that the two cysts and, therefore, the 
two scars were not related. 

From the medical evidence and the veteran's testimony, 
however, the Board finds that no attempt has been made to 
differentiate the symptomatology that is due to the service-
connected scar as opposed to that caused by the currently 
non-service-connected scar.  As such, for the purposes of 
this decision, all signs and symptoms potentially 
attributable to the palmar side scar will be attributed to 
the service-connected dorsal side scar.  See Mittleider v. 
West, 11 Va. App. 181 (1998).

The Board finds a higher evaluation for the veteran's right 
wrist disorder is not warranted.  According to the VA 
examinations, while the veteran's disability does manifest 
some limitation of wrist motion, the next higher evaluation 
for functional impairment of the wrist contemplates that 
there be ankylosis of the wrist.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  Since the veteran's wrist is not 
ankylosed, the requirements for a higher evaluation have not 
been met.  For example, in the latest examination, the 
veteran displayed 60 degrees of dorsiflexion in the right 
wrist, greater than the maximum 15 degrees assigned for 
qualification for a 10 percent rating.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1).  
However, the evidence in the record does not indicate that 
the scars on the veteran's wrist have resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  

The September 2006 VA examination found that the scars caused 
significant interference with employment due to loss of 
stamina and pain caused by his scars.  However, the Board 
notes that the examiner did not review the veteran's claims 
file or medical records in making this conclusion.  
Specifically, the Board notes that the examiner made no 
mention of the April 2006 VA examination, conducted after 
review of the claim file, noting that the veteran did not 
experience any difficulties at work due to the scar on the 
palmar side of his wrist.  Also, the examination report is 
absent any mention of the veteran's other diagnosed 
conditions, such as peripheral neuropathy and arthritis of 
the fingers, and how they might relate to the pain and lack 
of stamina felt at work.  Considering the examiner's lack of 
access to the veteran's file and his report's absence of 
mention of the veteran's other disorders, the Board does not 
assign great probative value to the examiner's finding of 
significant interference with work due to the scars on the 
veteran's right wrist.  See Prejean v. West,  13 Vet. App. 
444, 448 (2000) (indicating that the Board may determine the 
probative value of medical opinions based on their detail, 
the persuasiveness of their opinions, and the physicians' 
access to the veteran's medical records).

The September 2006 VA examination and the veteran's testimony 
both indicate that although the scars make him perform his 
job more slowly, they have not caused him to miss work.  
Also, the medical evidence in the record indicates that some 
of the symptoms the veteran assigns to the scars on his wrist 
resulted from other disorders.  For example, in his testimony 
before the Board, the veteran reported an inability to grip 
wide objects.  The medical record contains no finding 
indicating that the right wrist disorder has caused him to 
lose gripping abilities in his fingers.  However, in the 
veteran's November 2006 VA examination report regarding 
peripheral neuropathy, the examiner found that the veteran 
had decreased dexterity in his upper extremities, perceived 
as "weakness," due to his neuropathy.  Consequently, the RO 
granted a 10 percent disability rating for peripheral 
neuropathy affecting each limb, citing mild incomplete 
paralysis of hand movements and mild incomplete paralysis 
below the knee.  In addition, the Board notes that the 
veteran has been evaluated at 10 percent for bilateral 
arthritis of the fingers in both hands since September 1994.  
From his testimony and his recorded statements in the medical 
records, the veteran has many conditions that have 
collectively caused interference with his ability to work.  
However, the Board finds that the evidence does not indicate 
that the right wrist limitations by themselves have created a 
marked interference with the veteran's employment.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent based on the limitation of motion in his 
right wrist due to the ganglion scar on the dorsal side of 
his right wrist.


ORDER

An evaluation in excess of 10 percent for status post 
ganglion cyst removal of the right wrist is denied.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


